Title: To George Washington from Major General Nathanael Greene, 5 August 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir,
						Camp Verplanks point [N.Y.] August 5th 1780.
					
					The time for which I engaged to act in the Qr Masters department at the request of the committee of Congress for cooperation is almost expired, and as I can not exercise the Office any longer consistant with my own safety; I am to request your Excellency will take measures for relieving me as soon as possible from the disagreeable predicament I am in. In the mean time I shall be exceedingly obliged to your Excellency for the sense you entertain of my conduct and services since I have been in the department, as you alone are the best judge of the propriety of one and merit of the other. The business is truly disagreeable and distressing, and has been so for a long time: notwithstanding, if it had been possible for me to have got through it this Campaign consistant with my own safety and the public good, upon the plan which Congress proposed, I would readily have done it. But from the knowledge I have of the department, I know it is utterly impossible to follow the system and answer the demands of the service; and to attempt it at this critical season, will most assuredly defeat our plan of operations and bring the Army into the greatest distress.
					It would be a folly for me to attempt to combat the prejudices of public bodies with hopes of success; time alone can convince them that

their measures are destructive of their true interest, as well as highly injurious to some of their most faithfull servants.
					I am sensible my conduct has been viewed by many in a very improper light, and I am persuaded many think the business can be done with more method and at a less expence than it has been. I wish it may be the case; but am much mistaken if the nature of the business is capable of more system or will admit of less expence; if the plan of the war continues upon the present scale, and the Army on it’s present footing.
					I have endeavoured to the utmost of my power to enter into the spirit and intention of your Excellencys measures and if my conduct has not been satisfactory to Government and to yourself, it has been owing to a want of abilities and not inclination. I am with great respect Your Excellency’s Most Obedient Humble Servant
					
						Nath. Greene M. General
					
				